Citation Nr: 1419270	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental disorder, to include as secondary to service-connected lumbar spine degenerative joint disease.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from October 1962 to October 1968 and from September 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied the Veteran's claim for service connection for a mental disorder.

In April 2013, the Veteran testified at the RO before the undersigned at a hearing (Travel Board) at the RO.  A transcript of that hearing has been associated with the claims file.

In September 2013, the Veteran's representative submitted additional evidence, namely private orthopedic treatment records.  This evidence was not accompanied by a waiver of RO consideration.  However, as the Veteran's claim for service connection for an acquired psychiatric disorder is being granted herein, and such an award represents a full grant of the benefits on appeal as to that issue, such a waiver is not required and the Board may properly consider such newly received evidence. See 38 C.F.R. § 20.1304 (2013).

Although the RO has variously defined the issue as entitlement to service connection for a mental disorder or depression, the Board has recharacterized the issue to whether service connection is warranted for an acquired psychiatric disorder as noted on the title page of this decision, to more accurately reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a January 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through November 2012; such records were considered in the January 2013 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In a September 2013 letter, the Veteran's representative references a claim for an increased rating for degenerative disc disease of the lumbar spine.  It is not clear whether this submission is intended to represent a claim for an increased rating and such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for clarification and appropriate action.   38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Credible lay assertions and uncontradicted medical opinions and other evidence collectively indicate that an acquired psychiatric disorder as likely as not results from active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current acquired psychiatric disorder is the result of his second period of service, specifically the pressure associated with his work as a production recruiter with the National Guard.  Service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  Post-service treatment records reflect the treatment for psychiatric symptoms beginning in approximately 2000 and the diagnosis and treatment of depression and anxiety beginning in October 2009.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Several etiological opinions are of record.  An October 2009 private psychiatric opinion from Dr. R. G. indicates that the Veteran had developed various psychiatric symptoms after three years of working as a production recruiter and that the Veteran's "depression and anxiety problems" were more likely than not caused by his in-service work setting.  A May 2011 private psychiatric opinion from Dr. L. G. indicates that the Veteran has been diagnosed with recurrent major depression and that it was more likely than not that the Veteran's depression and anxiety were the result of his work as a production recruiter.  Finally, a September 2012 VA psychiatric examiner diagnosed the Veteran with a chronic adjustment disorder with mixed anxiety and severe depressed mood and opined that it was at least as likely as not that this disorder was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that the Veteran's history supported a post-service onset of symptoms and his reporting was consistent with symptoms tied to the reported stressors during the Veteran's recruiting career.  These opinions are based upon a review of the Veteran's current and past medical history, as well as a review of the Veteran's medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   There is no contrary opinion of record as to direct service connection.

Therefore, given the facts of this case, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as adjustment disorder with mixed anxiety and severe depressed mood and major depression, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


